DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is intended to further limit the alditol of Claim 27.  Claim 32 includes narrower embodiments of the claimed alditol including threitol, erythritol, galactol, mannitol, ribitol, sorbitol, xylitol, and arabitol which fall within the first structure recited in Claim 27, as well as hydrated olitosaccharides and polysaccharides with polyol end groups which could ostensibly fall within the scope of the second formula recited in Claim 27.  
Claim 32 also recites isomaltol, lactitol, maltitol, and maltotritol which do not fall within any of the three molecular formluas recited in Claim 27.  It is unclear whether these compounds are permitted by Claim 32 given that they fall outside the scope of Claim 27.  Therefore, Claim 32 is indefinite.

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 32, 39, 40, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Webster (US 2010/0189595).  
Regarding Claim 31, Webster teaches a method for blending an odor control agent and a resin (Abstract).  Suitable resins include various grades of polypropylene and polyethylene (i.e. polyolefins) as well as various polymers containing butadiene (a diolefin) (p. 1, [0008]).  The base resin may be from a recycled source (p. 2, [0016]).  This reads on a halogen-free thermoplastic recyclate as claimed.
The odor control agent is selected from a group of 47 compounds or types of compounds.  Suitable odor control agents include sorbitol, glucitol, mannitol, glucose, dextrose, and dextrin (Abstract).  Sorbitol, glucitol, and mannitol read on the claimed alditol having the formula HOCH2[CH(OH)]nCH2OHasdfasdf where n=4.  The instant specification defines the term “cyclitol” as referring to ring-shaped polyols (specification at p. 20, lines 2-3).  Glucose, dextrose, and dextrin are recognized in the art as cyclic (i.e. ring-shaped) polyols and therefore read on the claimed cyclitol.
6 of Webster’s 47 odor control agents read on the claimed alditol or cyclitol.  This indicates that approximately 1 in 8 of Webster’s organoleptic agents fall within the scope of the claims.  This is sufficient to anticipate the claimed alditol or cyclitol.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing to select sorbitol, glucitol, mannitol, glucose, dextrose, and/or dextrin from Webster’s list of odor control agents as they are expressly disclosed as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Webster does not expressly disclose that selecting sorbitol, glucitol, mannitol, glucose, dextrose, and dextrin will stabilize the base resin against oxidative, thermal, and/or actinic degradation.  Nevertheless, Webster’s base resin is identical to the claimed halogen-free thermoplastic recyclate and sorbitol, glucitol, mannitol, glucose, dextrose, and dextrin are identical to the claimed alditol or cyclitol.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  See MPEP 2112.01.  Therefore, Webster’s method will necessarily result in stabilization as claimed.
Regarding Claim 32, as indicated above, Webster teaches mannitol and sorbitol.
Regarding Claim 39, as indicated above, Webster teaches recycled polyethylene and polypropylene (p. 1, [0008]; p. 2, [0016]).
Regarding Claim 40, the composition resulting from the method described above will contain a recycled polyolefin such as polyethylene or polypropylene and an alditol or cyclitol such as sorbitol, glucitol, mannitol, glucose, dextrose, and dextrin.  Sorbitol, glucitol, and mannitol read on the claimed alditol having the formula HOCH2[CH(OH)]nCH2OHasdfasdf where n=4.  Glucose, dextrose, and dextrin are recognized in the art as cyclic (i.e. ring-shaped) polyols and therefore read on the claimed cyclitol.
Regarding Claim 48, Webster does not expressly disclose that selecting sorbitol, glucitol, mannitol, glucose, dextrose, and dextrin will stabilize the base resin against oxidative, thermal, and/or actinic degradation.  Nevertheless, Webster’s base resin is identical to the claimed halogen-free thermoplastic recyclate and sorbitol, glucitol, mannitol, glucose, dextrose, and dextrin are identical to the claimed alditol or cyclitol.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  See MPEP 2112.01.  Therefore, Webster’s method will necessarily result in a composition which is stabilized as claimed.
Regarding Claim 49, Webster suggests forming injection molded products (p. 1, [0006]).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Webster.
Regarding Claims 37 and 41, Webster remains as applied to Claims 27 and 40 above.  Webster’s odor control additive is blended with the base resin in amounts of 1-35 wt%.  This is equivalent to introducing 1-35 parts by weight of the claimed alditol or cyclitol per 65-99 parts by weight of recycled polyethylene or polypropylene.  These ranges overlap the claimed ranges of 0.01-5 parts by weight and 95.0-99.9 parts by weight, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 45, Webster suggests combinations of odor control agents (p. 1, [0005]).  Combining sorbitol, glucitol, mannitol, glucose, dextrose, and/or dextrin with a second odor control agent reads on Claim 45 comprising an odor captor additive.

Claims 27-30, 33-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dinunzio (US 2016/0136853; cited in prior Office action) in view of Kimura et al. (US 2013/0041086; cited in Applicant’s IDS).
Regarding Claims 27-30, 33, 34, 39, 40, and 42, Dinunzio teaches a thermoplastic polymer formulation containing recycled polyolefins such as polypropylene (PP) and polyethylene (PE) (p. 1, [0001]).  PP and PE are recognized in the art as halogen-free thermoplastics.  The composition is used in injection molding processes (p. 3, [0030]).  Dinunzio does not teach the use of the claimed component (A).
Kimura teaches stabilizer compositions for use in thermoplastic polymer compositions (p. 1, [0001]).  The stabilizer composition improves the processing stability of thermoplastic polymer compositions (p. 1, [0009]-[0010]) used in molding processes including injection molding (p. 14, [0164]).  The stabilizer composition is suitable for use with a wide range of thermoplastics including PE and PP (p. 5, [0051]).  
Kimura’s Examples 1-88 through 1-93 illustrate stabilizer compositions formed by mixing compounds (9-1), (2-1), and (3-1) (p. 21, [0246], Tables 13-2 and 13-3).
Compound (9-1) is myo-inositol (p. 16, [0206]), one of nine isomers of inositol (p. 5, [0049]).  Inositol reads on a cyclitol as acknowledged by the instant specification at page 20, lines 6-10.  
Compound (2-1) is octadecyl 3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate, commercially available as Irganox® 1076 manufactured by BASF (p. 16, [0195]).  This compound reads on a phenolic antioxidant as acknowledged by the instant specification at page 13, lines 3-4.  Phenolic antioxidants read on the claimed primary antioxidant as acknowledged by the instant specification at page 7, lines 11-13. 
Compound (3-1) is tris(2,4-di-t-butylphenyl)phosphite, commercially available as Irgafos® 168 manufactured by BASF (p. 16, [0198]).  This compound reads on the claimed secondary antioxidant as acknowledged by the instant specification at page 17, lines 4-5.  
Thermoplastic polymer compositions containing these stabilizer compositions are predicted to be superior in processing stability (p. 21, [0246]).  Kimura further teaches a method including mixing the stabilizer composition with a thermoplastic polymer (p. 14, [0161]-[0163]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to mix Kimura’s stabilizer composition of any of Examples 1-88 through 1-93 comprising compounds (9-1), (2-1), and (3-1) with Dinunzio’s recycled polyolefin composition for the benefit of improved processing stability. 
The cited references do not expressly recognize that this method will result in stabilization against oxidative, thermal, and/or actinic degradation.  Nevertheless, Kimura teaches a stabilizer made up of a cyclitol, primary antioxidant, and secondary antioxidant identical to particularly preferred compounds disclosed in the instant specification and Dinunzio teaches a thermoplastic recyclate identical to materials disclosed in the instant specification and dependent claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, modification of Dinunzio in view of Kimura will result in a method which intrinsically achieves the claimed stabilization effect, and will yield materials benefitting from the indicated stabilization effects.
Regarding Claim 35, Kimura’s Example 1-88 illustrates a stabilizer blend comprising 0.2 parts by weight of inositol (equivalent to the claimed component A) and 0.4 parts by weight of a combination of compounds reading on the claimed primary and secondary antioxidants (B).  This indicates an (A):(B) weight ratio of 1:2.  This falls within the claimed range of 95:5 to 5:95.
Regarding Claim 36, Kimura teaches a method which includes dry-blending the stabilizer composition and thermoplastic polymer, followed by melt-kneading, extruding, and forming pellets (p. 14, [0162]).  This reads on a method in which components (A) and (B) are mixed as solids with the thermoplastic recyclate and the mixture is melted.  Although not expressly stated, it is understood that the resulting mixture must be cooled in order to form pellets from the polymer melt.
Regarding Claims 37, 38, 41, and 43, Kimura teaches examples comprising PE and PP.  A stabilizer composition is combined with PE or PP in these examples in amounts of 0.31-0.71 parts by weight (p. 23-24, Tables 14-1, 14-3, and 14-4, Examples 1-118 through 1-127, 1-137, and 1-203 through 1-230; p. 22, [0248], see P1-1 through P1-3, P1-6, and P1-44 through P1-71).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the stabilizer compound of Kimura’s Example 1-88 in Dinunzio’s recycled PE or PP composition in amounts of 0.31-0.71 parts by weight, as the examples illustrated in Kimura’s Tables 14-1, 14-3, and 14-4 illustrate this as a suitable range when stabilizing PE or PP.
Example 1-88 includes components identical to the claimed (A) and (B) in a weight ratio of 1:2.  Applying this to the range established above indicates that the claimed cyclitol will be present in amounts of approximately 0.10-0.24 parts by weight and the claimed combination of primary and secondary antioxidants will be present in amounts of approximately 0.20-0.48 parts by weight per 100 parts recycled PE or PP.  This is equivalent to approximately 0.1-0.24 parts (A), 0.20-0.48 parts (B), and approximately 99.28-99.80 parts thermoplastic recyclate.
Regarding Claim 44, Kimura’s Example 1-88 includes primary and secondary antioxidants in a weight ratio of 1:1.  Modification of Dinunzio in view of Kimura as applied to Claims 41-43 above will result in a composition comprising approximately 0.10-0.24 parts of each of the claimed components (A), (B1), and (B2), and approximately 99.28-99.80 parts by weight thermoplastic recyclate.
Regarding Claims 45 and 46, Dinunzio teaches the use of at least one metal oxide such as calcium oxide (Abstract).  The instant specification acknowledges that calcium oxide reads on the claimed acid captor at page 22, lines 9-13.
Regarding Claim 47, as indicated above, Dinunzio teaches compositions based on recycled PE and PP.
Regarding Claim 48, modification of Dinunzio in view of Kimura as applied above results in a product manufactured by the claimed method.
Regarding Claim 49, as indicated above, Dinunzio’s compositions are intended for use in injection molding processes.  Thus, the compositions read on molding compounds.  Dinunzio also teaches molded products at page 7, [0081] which read on molded parts as claimed.

Response to Arguments

Claims 1-50 were previously rejected under 35 U.S.C. 112(b).  The Applicant’s arguments dated 20 September 2021 are persuasive in view of the amended claims.  The previous rejection under 35 U.S.C. 112(b) has been withdrawn.
The Applicant’s arguments with respect to the previous rejection of Claims 2, 28, 31, 32, 37-43, 45, 46, and 48-50 under 35 U.S.C. 102(a)(1) as being anticipated by Alidedoglu; the rejection of Claim 50 under 35 U.S.C. 102(a)(1) as being anticipated by Kimura; and the rejection of Claim 35 under 35 U.S.C. 103 as being unpatentable over Alidedoglu are persuasive in view of the amended claims.  These grounds have been withdrawn.  
The Applicant’s arguments with respect to the rejection of Claims 27-30 and 33-39 under 35 U.S.C. 103 as being unpatentable over Dinunzio in view of Kimura have been fully considered but are not persuasive.
The Applicant argues that independent Claims 27 and 40 have been amended to include the subject matter of Claim 31 which was not previously rejected over Dinunzio in view of Kimura.
The subject matter previously presented in Claim 31 is now included as an optional limitation in Claims 27 and 40.  The claims require at least one alditol having the features previously presented in Claim 31, and/or at least one cyclitol.  Kimura teaches toward the use of inositol which reads on a cyclitol.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762